Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM 2017-005
Release Date: 11/24/2017
CC:INTL:B04
PRESP-118563-17
UILC:

367.03-00

date:

November 15, 2017

to:

from:

subject:

Jennifer L. Best
Director of Treaty and Transfer Pricing Operations Practice Area
Marjorie Rollinson
Associate Chief Counsel (International)

Effect of Short Taxable Years on Gain Recognition Agreements and Related Filings
This memorandum addresses the determination of the gain recognition agreement
(GRA) term under §1.367(a)-8 and related requirements regarding annual certifications
and the extension of the period of limitations on assessments. This memorandum
should not be used or cited as precedent.
FACTS
UST is a domestic corporation that files a federal income tax return on a calendar year
basis. UST owns all the stock of TFD, a foreign corporation. The TFD stock has a fair
market value that exceeds its adjusted basis.1
On June 30 of Year 0, in an exchange to which section 351 applies, UST transfers all
the stock of TFD to TFC, a foreign corporation, solely in exchange for TFC stock (“the
TFD transfer”). In connection with the TFD transfer, UST: (i) enters into a gain
recognition agreement (“GRA”) pursuant to §1.367(a)-3(b)(1)(ii) and §1.367(a)-8
(“GRA1”); (ii) files Form 8838 pursuant to §1.367(a)-8(f); and (iii) files Form 926
pursuant to §1.6038B-1(b)(2)(i)(B)(1). Accordingly, UST does not recognize the built-in
gain in the TFD stock under section 367(a)(1) as a result of the TFD transfer.
USP is a domestic corporation and the common parent of an affiliated group of
corporations (“the USP group”) that files a consolidated federal income tax return with a
1

The section 1248 amount (within the meaning §1.367(b)-2(c)) with respect to the TFD stock is zero.

PRESP-118563-17

2

fiscal year ending April 30. On June 30 of Year 3, USP acquires all the stock of UST
(the “acquisition”) in a transaction that is not a reverse acquisition under §1.1502-75(d).
UST thus becomes a member of the USP group and thereafter remains a member of
the USP group. UST’s taxable year ends for federal tax purposes at the end of June 30
of Year 3, and UST files a separate return for the period from January 1 of Year 3
through June 30 of Year 3. Section 1.1502-76(b)(1)(ii)(A)(1).
Following the acquisition, UST enters into a new GRA (“GRA2”) to meet the triggering
event exception provided in §1.367(a)-8(k)(11). Pursuant to §1.367(a)-8(d)(3), USP
files the GRA on behalf of UST by including it with the USP group’s consolidated federal
income tax return.
ISSUES
(1) How to determine the GRA term (as defined in §1.367(a)-8(c)(1)(i)) for GRA 1 and
GRA 2?
(2) For which taxable years must UST file an annual certification (as described in
§1.367(a)-8(g))?
(3) Through which date must UST extend the period of limitations on assessments of
tax pursuant to §1.367(a)-8(f)?
LAW
Section 367(a)(1)
Subject to certain exceptions, section 367(a)(1) generally provides that if a United
States person transfers property to a foreign corporation in an exchange described in
section 332, 351, 354, 356, or 361, the foreign corporation is not considered a
corporation for purposes of determining the extent to which the United States person
recognizes gain on the transfer.
Section 1.367(a)-3(b)(1) provides two exceptions to the general rule of section 367(a)(1)
for transfers by a United States person of stock or securities of a foreign corporation to
a foreign corporation. The first exception applies if the United States person owns less
than five percent (applying the attribution rules of section 318, as modified by section
958)) of both the total voting power and the total value of the stock of the transferee
foreign corporation.2 The second exception applies if the United States person enters
into a five-year GRA with respect to the transferred stock or securities as provided in
§1.367(a)-8.3

2

§1.367(a)-3(b)(1)(i).

3

§1.367(a)-3(b)(1)(ii).

PRESP-118563-17

3

Section 1.367(a)-8 (the GRA regulations) sets forth the requirements that must be
satisfied for a United States person to enter into a GRA with respect to stock or
securities of a foreign corporation transferred by the United States person to a foreign
corporation pursuant to an exchange that would otherwise be subject to section
367(a)(1). In general, the GRA regulations provide, among other things, that the United
States person must include the GRA and any other required documents with its timely
filed return for the taxable year during which the transfer occurs.4 However, if the
United States person is a member but not the common parent of a consolidated group,
then the common parent files the GRA and other documents on behalf of the US
transferor;5 in such a case, the GRA and other documents must thus be included with
the timely filed return of the consolidated group for the taxable year during which the
transfer occurs.
For purposes of this memorandum, the United States person, the transfer, the taxable
year, and the stock or securities described in the previous paragraph are referred to at
times as the “US transferor,” the “initial transfer,” the “initial transfer year,” and the
“transferred stock,” respectively. In addition, for purposes of this memorandum, the
gain realized but not recognized on an initial transfer by reason of entering into a GRA
is referred to as “the GRA gain.”
Policies underlying the GRA regulations
In general, the GRA regulations are intended to establish an objective, administrable,
and enforceable regime for identifying events that require a US transferor to include in
income all or a portion of the GRA gain and, when such an event occurs, to place the
US transferor in approximately the same position in which it would have been had the
initial transfer or portion thereof been subject to section 367(a)(1).6
In particular, the terms and conditions of a GRA establish objective standards for
identifying events that require a US transferor to include in income all or a portion of the
GRA gain. Specifically, §1.367(a)-8(c)(1)(i) provides that the US transferor must
recognize all or a portion of the GRA gain if a “gain recognition event” occurs during the
“GRA term,” which that section defines as:
[T]he period beginning on the date of the initial transfer and ending as of the
close of the fifth full taxable year (not less than 60 months) following the close of
the taxable year in which the initial transfer occurs.
4

§1.367(a)-8(d)(1)(i).

5

§1.367(a)-8(d)(3).

6

See H.R. REP. 98-432, Part 2, at 1321 (1984) (“The Committee believes that the [IRS] should set forth
regulations whereby, where appropriate, the IRS would not impose tax on the transfer of [certain] stock . .
. [But] [t]he transferor would be taxed on any income or gain from a [subsequent] disposition of the stock
as if the disposition took place in the year of the original transfer at the fair market value of the stock at
the time of the original transfer.”).

PRESP-118563-17

4

Section 1.367(a)-8(b)(1)(v) specifies the events that constitute “gain recognition events.”
One type of event that may constitute a gain recognition event is a “triggering event.”
Section 1.367(a)-8(j), in turn, specifies the list of events that constitute triggering
events,7 and §1.367(a)-8(k) provides that certain events are not treated as triggering
events if certain conditions are met.8
To promote compliance with these rules, and consistent with the legislative history
accompanying the 1984 amendments to section 367(a), the GRA regulations require a
US transferor to, for certain periods following the initial transfer, supply information
regarding whether a gain recognition event has occurred.9 Specifically, under
§1.367(a)-8(g), the US transferor must generally include annual certifications with its
timely-filed return “for each of the five full taxable years following the taxable year of the
initial transfer.” Among other things, an annual certification must state whether a gain
recognition event has or has not occurred during the taxable year. In certain cases, a
new GRA filed by the US transferor is in lieu of the annual certification otherwise
required for a taxable year.10
Further, the terms and conditions of a GRA ensure that, when a gain recognition event
occurs, the US transferor is placed in approximately the same position in which it would
have been had the initial transfer been subject to section 367(a)(1). Specifically, under
§1.367(a)-8(c)(1)(v), the US transferor must pay and report interest on any additional
tax due with respect to the GRA gain recognized, for the period between the due date of
the US transferor’s return for the year of the initial transfer and the date on which the
additional tax due is paid.11 In addition, under §1.367(a)-8(c)(4), the US transferor
7

In general, triggering events fall into two categories: one, direct or indirect dispositions of the transferred
stock; and two, other events the result of which it would not be appropriate for a GRA to continue.
8

In general, §1.367(a)-8(k) provides exceptions for certain dispositions that constitute nonrecognition
transactions but only if, immediately after the disposition, a US transferor retains, as applicable, a direct
or indirect interest in the transferred stock, or in the assets of the transferred corporation, and a new GRA
is entered into with respect to the initial transfer.
9

See S. REP. 98-169, vol. 1, at 366 (1984) (“The committee understands that enforcement of such
regulations could, in some cases, present problems. However, it believes that the burdens of enforcing
compliance would not outweigh the benefits of regulations in many cases. To promote compliance, the
IRS might require in the regulations, for example, the transferor to certify annually for some period (e.g.,
15 years) following the transfer that the transferred property is still held by the transferee and to file
annually a waiver of the statute of limitations on assessment.”).
10
11

§1.367(a)-8(d)(2)(i).

The legislative history accompanying the 1984 amendments to section 367(a) envisioned using an
interest charge as a tool for placing the US transferor in approximately the same position in which it would
have been had the initial transfer been subject to section 367(a)(1). See H.R. REP. 98-432, Part 2, at
1321 (1984) (explaining that upon a subsequent disposition, “[t]he transferor would be taxed on any
income or gain from a disposition of the stock as if the disposition took place in the year of the original
transfer at the fair market value of the stock at the time of the original transfer. Thus, interest would be
added to the tax for the period from the initial transfer to the subsequent disposition.”).

PRESP-118563-17

5

makes corresponding basis and other appropriate adjustments, as if the gain was
recognized on the date of the initial transfer.
Finally, the GRA regulations ensure that the IRS may properly enforce these rules. For
example, §1.367(a)-8(f) requires the US transferor to file Form 8838 to extend the
period of limitations on assessments of tax with respect to the GRA gain “through the
close of the eighth full taxable year following the taxable year during which the initial
transfer occurs.”12 In addition, in part to ensure that a triggering event exception would
not adversely impact the IRS’ ability to enforce a GRA (e.g., as a result of a new person
being treated as the US transferor), §1.367(a)-8(k) generally requires that, for an event
to qualify as a triggering event exception, a new GRA be filed. Under §1.367(a)-8(c)(5),
a new GRA replaces the existing GRA, the exiting GRA terminates without further
effect, and the term of the new GRA is “the remaining term of the existing [GRA].”
Similarly, when a new GRA is filed, §1.367(a)-8(f)(2) generally requires the US
transferor to file a new Form 8838 to extend the period on assessments of tax on the
initial transfer “through the close of the eighth full taxable year following the taxable year
during which the initial transfer occurs . . . .”
ANALYSIS AND CONCLUSIONS
Issue 1: How to determine the GRA term (as defined in §1.367(a)-8(c)(1)(i)) for GRA1
and GRA2?
Under §1.367(a)-8(c)(1)(i), the GRA term begins on the date of the initial transfer and,
absent any event that would otherwise terminate the GRA, ends on the date that is 60
months (that is, the number of months in five full taxable years) after the date on which
the initial transfer year closes. The parenthetical language in §1.367(a)-8(c)(1)(i) stating
that a GRA term is “not less than 60 months” simply describes how the date on which
the GRA term would end is a date that is between 60 and 72 months following the date
of the initial transfer, depending on how early during the initial transfer year the initial
transfer occurs. Thus, the date on which the GRA term would end is fixed and is not
affected by subsequent events, such as short taxable years of the US transferor.
Determining the GRA term in this manner—with the result that the GRA term is
identifiable and fixed when the GRA is filed—is consistent with and best promotes the
policies underlying the GRA regulations. In particular, by providing certainty about the
length of the GRA term, it increases administrability. It also promotes objectivity by
ensuring consistent treatment for US transferors without regard to whether a US
transferor has a short taxable year following the initial transfer year.13 Further, it is
12

The legislative history accompanying the 1984 amendments to section 367(a) envisioned using a
waiver of the period of limitations on assessments of tax as a tool to enforce the terms and conditions of a
GRA. See S. REP. 98-169, vol. 1, at 366 (1984) (“To promote compliance, the IRS might require . . . [the
transferor] to file annually a waiver of the statute of limitations on assessment.”).
13

Alternative approaches to determining the GRA term—such as extending the GRA term by short
taxable years subsequent to the initial transfer—would be inconsistent with the purposes underlying the
GRA regulations. For example, alternative approaches could result in the GRA term not being fixed when

PRESP-118563-17

6

consistent with the 1998 amendments to the GRA rules, which, in response to
comments that a transaction in year 8 should not trigger a GRA, provided that “the GRA
term will be 5 years in all cases involving outbound transfers of foreign stock.” See
preamble to T.D. 8770 (emphasis added).
Accordingly, in UST’s case, the GRA term for GRA1 begins on June 30 of Year 0, the
date of the TFD transfer. In addition, the date on which GRA 1 would end, absent any
event that would otherwise terminate the GRA, is December 31 of Year 5, the date that
is 60 months after the date on which UST’s taxable year for the year of the TFD transfer
closes. However, pursuant to §1.367(a)-8(c)(5), GRA1 terminates on June 30, Year 3,
and the GRA term for GRA 2 then begins on July 1, Year 3. Absent any event that
would otherwise terminate GRA 2, the GRA term for GRA 2 will end on December 31 of
Year 5.
Issue 2: For which taxable years must an annual certification (as described in
§1.367(a)-8(g)) be filed?
Under §1.367(a)-8(g), a US transferor must include an annual certification—or, if
applicable, a new GRA in lieu of an annual certification—with the timely-filed return for
each taxable year (other than the initial transfer year) covering a period within the GRA
term. Thus, if the US transferor has a short taxable year during the GRA term, the US
transferor must include an annual certification or new GRA, as applicable, with its
timely-filed return for that year. Consistent with the legislative history to section 367(a),
this approach best promotes compliance with the GRA rules by ensuring that, for each
tax return covering a period within the GRA term, the US transferor supplies information
regarding whether a gain recognition event has occurred during the GRA term.14
Thus, for GRA1 and GRA 2, an annual certification (or new GRA in lieu of an annual
certification, if applicable) must be included with the timely-filed return of UST or the
USP group, as applicable, for each taxable year (other than the initial transfer year)
covering a period within the GRA term for GRA 1 and GRA 2. Accordingly, UST must
include an annual certification with its timely-filed returns for the following taxable years:
January 1 through December 31 of Year 1, January 1 through December 31 of Year 2,
and January 1 through June 30 of Year 3.15

the GRA is filed and could result in disparate treatment between US transferors depending on whether a
US transferor has a short taxable year following the initial transfer year.
14
15

See note 9 and related discussion, supra.

If UST were not required to include an annual certification with its return for the period from January 1
through June 30 of Year 3, no annual certification would be filed with respect to the early part of Year 3.
This would create a “gap” in the certification period, which would be inconsistent with the underlying
purpose of promoting compliance for the entirety of the GRA term, see note 9 and related discussion,
supra.

PRESP-118563-17

7

In addition, for the May 1 of Year 3 through April 30 of Year 4 taxable year of the USP
group, USP must file, on behalf of UST, GRA 2 in lieu of the annual certification
otherwise required for that period.
Further, absent an event that would terminate GRA 2 before December 31 of Year 5,
USP must include, on behalf of UST, an annual certification with the USP group’s
timely-filed return for the taxable years of May 1 of Year 4 through April 30 of Year 5
and May 1 of Year 5 through April 30 of Year 6. With respect to the annual certification
included with the return for the taxable year ending on April 30 of Year 6, the annual
certification need only supply information with respect to events that occur through
December 31 of Year 5, the end of the GRA term. This is because §1.367(a)-8(g)(1)
provides that an annual certification must state whether a gain recognition event
occurred within the taxable year, and events occurring outside the GRA term cannot be
gain recognition events. See §1.367(a)-8(b)(1)(v) (defining gain recognition event as “an
event . . . that requires gain to be recognized under a [GRA]”) and (c)(1)(i) (establishing
a general rule that requires gain recognition only with respect to an event that occurs
within the GRA term).
Issue 3: Through which date must UST extend the period of limitations on assessments
of tax pursuant to §1.367(a)-8(f)
Under §1.367(a)-8(f)(1), a US transferor must file a Form 8838 extending the period of
limitations on assessments of the tax with respect to the GRA gain through the date that
is 96 months (that is, the number of months in eight full taxable years) after the date on
which the initial transfer year closes. Thus, the date through which the extension must
be made is fixed and is not affected by subsequent events.
Providing certainty when the GRA is entered into is consistent with the policies
underlying the GRA regulations, as well as consistent with the determination of the GRA
term. See Issue 1 and related discussion, earlier. Further, to enforce a GRA, it is not
necessary to require an extension of the period of limitations on assessments of tax
beyond the date that is 36 months after the date on which events cease to be events
occurring within the GRA term.16
Accordingly, in UST’s case, the date through which UST must extend the period of
limitations on assessments of tax is December 31 of Year 8, the date that is 96 months
after the date on which UST’s taxable year for the year of the TFD transfer closes.
Please call (202) 317-6937 if you have any further questions.
cc: Area Counsel
16

Alternative approaches to determining the date through which the extension must be made could result
in a date that is more than 96 months after the date on which the initial transfer year closes, depending on
whether a US transferor has one or more short taxable years. Such an approach would be inconsistent
with the purposes of the GRA regulations, which are intended to promote consistent treatment for US
transferors without regard to short taxable years following the initial transfer.

